Case 0:19-cv-61292-RKA Document 8 Entered on FLSD Docket 07/03/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-61292-RKA

 JEREMY BLUMENAUER, individually           :
 and on behalf of all others similarly situated,
                                           :
                                           :
             Plaintiff,                    :
                                           :
       v.                                  :
                                           :
 PETLAND, INC.,                            :
                                           :
             Defendant.                    :
 __________________________________________:

                  DEFENDANT, PETLAND, INC.’S RULE 7.1 DISCLOSURE
                STATEMENT AND CERTIFICATE OF INTERESTED PARTIES

           Defendant, Petland, Inc. (“Petland”), pursuant to Rule 7.1 of the Federal Rules of Civil

 Procedure, hereby files its Rule 7.1 Disclosure Statement and Certificate of Interested Parties, and

 states as follows:

                                    Rule 7.1 Disclosure Statement

           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable judges and

 magistrate judges of the Court to evaluate possible disqualification or recusal, Petland, by and

 through its undersigned counsel, hereby certifies that it is not a publicly traded company, and that

 there is no publicly traded corporation owning 10% or more of Petland.

                                   Certificate of Interested Parties

           The following persons and/or entities may have a financial interest in the outcome of this

 matter:

           1.     Petland, Inc.;
Case 0:19-cv-61292-RKA Document 8 Entered on FLSD Docket 07/03/2019 Page 2 of 3



        2.     The law firm of Stumphauzer, Foslid, Sloman, Ross & Kolaya, PLLC, as counsel

               of record for Petland, Inc.;

        3.     Plaintiff, Jeremy Blumenauer; and

        4.     The Law Office of Jibrael S. Hindi, PLLC, as counsel of record for Plaintiff, Jeremy

               Blumenauer.

 Date: July 3, 2019                                  Respectfully submitted,

                                                     STUMPHAUZER FOSLID SLOMAN
                                                     ROSS & KOLAYA, PLLC
                                                     2 South Biscayne Boulevard
                                                     Suite 2550
                                                     Miami, FL 33131
                                                     Telephone: (305) 371-9686
                                                     Facsimile: (954) 290-4865

                                                     By:    /s/ Ian M. Ross
                                                            IAN M. ROSS
                                                            Florida Bar No. 091214
                                                            iross@sfslaw.com
                                                            ADAM M. FOSLID
                                                            Florida Bar No. 0682284
                                                            afoslid@sfslaw.com
                                                            TIMOTHY A. KOLAYA
                                                            Florida Bar No. 056140
                                                            tkolaya@sfslaw.com
                                                            docketing@sfslaw.com

                                                     Attorneys for Defendant, Petland, Inc.




                                                2
Case 0:19-cv-61292-RKA Document 8 Entered on FLSD Docket 07/03/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of July, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.



                                                             /s/ Timothy A. Kolaya
                                                             TIMOTHY A. KOLAYA

                                        SERVICE LIST
                                  Blumenauer v. Petland, Inc.
                                Case No. 0:19-cv-61292-RKA
                   United States District Court, Southern District of Florida


 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 LAW OFFICE OF JIBRAEL S. HINDI, PLLC
 110 SE 6th Street
 Fort Lauderdale, FL 33301
 Telephone: (954) 907-1136
 jibrael@jibraellaw.com
 tom@jibraellaw.com

 Counsel for Plaintiff, Jeremy Blumenauer




                                                 3
